 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO E. UHURU,                               No. 2:21-cv-0939 CKD P
12                         Petitioner,
13              v.                                         ORDER
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                           Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The application attacks a conviction issued by the Superior

19   Court of San Diego County. While both this court and the United States District Court in the

20   district where petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit

21   Court, 410 U.S. 484 (1973), any and all witnesses and evidence necessary for the resolution of

22   petitioner’s application are more readily available in San Diego County. Id. at 499 n.15; 28

23   U.S.C. § 2241(d).

24             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

25   transferred to the United States District Court for the Southern District of California.

26   Dated: June 3, 2021
                                                         _____________________________________
27
                                                         CAROLYN K. DELANEY
28   1/kly/uhur0939.110
                                                         UNITED STATES MAGISTRATE JUDGE
